DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-20 of U.S. Patent No. 10,795,758 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are anticipated by the limitations of the patent referenced above.  See the table below for the comparison of some of the claims.
Instant Application
Pat. No. 10,795,758 B2
1. 1. A method for proactive disaster recovery preparation, the method comprising: detecting, based on sensor 


determining a first severity grade indicative of a likelihood of the first event triggering data loss or breach at the server; predicting a second event with a second severity grade that will occur after the first event, wherein the second severity grade is greater than the first severity grade; 

identifying, from a plurality of event escalation trees, an event escalation tree comprising both the first event and the second event, wherein each respective event escalation tree defines a sequence of events and an action of a disaster recovery preparation process to execute for each respective event, wherein an amount of server resources utilized for the action is correlated with a respective severity grade of the respective event; 
wherein events of the identified event escalation tree indicate a progression of the potential threat to additional areas in the data center and corresponding actions to the events indicate transferring data from servers in areas where the potential threat is detected to servers in other areas within the data center where the potential threat is not detected; and
8. The method of claim 7, wherein the sensor is in a first location of the data center, and wherein a first action of the disaster recovery preparation process comprises: receiving additional sensor data from an additional sensor of a plurality of sensors comprising the sensor, wherein the additional sensor is in a second location of the data center; subsequent to detecting the first event in the first location, determining whether the additional sensor data is indicative of the 

responsive to detecting events at the data center sequentially ordered in accordance with the identified event escalation tree, sequentially executing corresponding actions of the disaster recovery preparation process; and 

subsequent to executing a respective action of the disaster recovery preparation process corresponding to the second event, triggering a disaster recovery state at the server.
9. The method of claim 8, wherein the first action comprises removing all secure passwords and keys from the server, the 


5. The method of claim 2, wherein the identified event escalation tree further defines a maximum time period between the first event and the next event, further comprising: monitoring the subsequent sensor data for the next event within the maximum time period; and in response to determining that the next event has not occurred within the maximum time period, identifying a different event escalation tree from the plurality of event escalation trees that comprises the first event and the second event.


Allowable Subject Matter
Claims 7, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO -892.
US Pat. 10,573,147 B1 discloses managing safety of an industrial site using sensed data from one or more sensors at the industrial site.
PG Pub. 2018/0,089,042 A1 discloses gathering environmental conditions at a data center using sensors, performing a failure analysis based on the gathered data and moving data to a new data center upon determining imminent failure.
PG Pub. 2017/0,366,574 A1 discloses method of using sensors to obtain environment data about the data centers to maintain a service level agreement.
JP 2016-173782 A discloses method of detecting a failure of a device in advance using time-series sensor data.
PG Pub. 2019/0,163,588 A1 discloses method of getting sensor data to predict a failure of a system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        September 30, 2021